DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 52-71 are pending for examination.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 52-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (WO2013/063468A1) in view of Heartlein et al. (WO2015/061467A1).
Regarding claim 52, Dong et al. (WO2013/063468A1) describes amino acid derivatives functionalized on the N-terminus that are capable of forming drug encapsulating microspheres.  See the following:

    PNG
    media_image1.png
    165
    596
    media_image1.png
    Greyscale

An exemplary APPL is compound cKK-E12, page 5, paragraph [0015]:

    PNG
    media_image2.png
    271
    510
    media_image2.png
    Greyscale

Dong et al. WO2013/063468 teaches e.g. 3,6-[4-(R6R7N)butyl]-2,5-piperazinediones (cf. the compounds of formula (Ill) of claim 1 wherein p=1, R2 is hydrogen, and R1 represents a 4-(R6R7N)butyl group as defined in claim 4, or the compounds of formula (lll-c3) on page 82 wherein q=4) wherein the groups R6 and R7 represent hydrogen, optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl,...etc.

    PNG
    media_image3.png
    340
    654
    media_image3.png
    Greyscale


Accordingly, it is considered that the compounds of the present claim 52 represent a selection from the compounds of formula (Ill) of claim 1 of Dong et al. See the following:

    PNG
    media_image4.png
    193
    463
    media_image4.png
    Greyscale

Dong et al. also teach compositions comprising the compounds of the instant invention, comprising cholesterol, PEGylated lipid, phospholipid, or apolipoprotein, and an agent.  The agent can be nucleic acid (DNA or RNA, including RNAi, dsRNA, siRNA, antisense, shRNA, and miRNA), protein, polypeptide, polynucleotide, organic or inorganic molecules, vaccine, labeling or targeting agent, or immunological agents. (See page 274-275 of Dong et al.)
In one embodiment Dong et. al. discloses formulations comprising the discloses compositions comprising compounds of the instant invention in combination with siRNA, DSPC, cholesterol, and PEG-2000-DMG, see Formulations A and B.
Dong et al. also teach wherein the disclosed compositions may comprise a nucleic acid, including DNA or RNA, or protein, or another agent, see the following paragraph:
[0018] In certain embodiments, the composition further comprises an agent. In certain embodiments, the agent is an organic molecule, inorganic molecule, nucleic acid, protein, peptide, polynucleotide, targeting agent, an isotopically labeled chemical compound, vaccine, an immunological agent, or an agent useful bioprocessing, e.g., in the intracellular manufacturing of proteins. In certain embodiments, the agent is a polynucleotide, and the polynucleotide is DNA or RNA. In certain embodiments, the RNA is RNAi, dsRNA, siRNA, shRNA, miRNA, or antisense RNA. In certain embodiments, the agent and the APPL are not covalently attached, e.g., for example, the agent and the APPL are non-covalently complexed to each other. However, in certain embodiments, the agent and the APPL are covalently attached. 

Additionally, the compositions of this reference may in the form of a particle, see the following:
[0019] In certain embodiments, the composition is in the form of a particle. In certain embodiments, the particle is a nanoparticle or microparticle. In certain embodiments, the particle is a micelle, liposome, or lipoplex. In certain embodiments, the particle encapsulates an agent, e.g. , an agent to be delivered.”

Compounds of this formula are also disclosed in Heartlein et al. (WO2015/061467A1), these compounds are used in methods of delivering mRNA in vivo, including administering to a subject in need of delivery of an mRNA encoding a protein, see page 232:

    PNG
    media_image5.png
    418
    601
    media_image5.png
    Greyscale

A subset of this formula includes the following:

    PNG
    media_image6.png
    366
    495
    media_image6.png
    Greyscale
(See page 102)
Accordingly, it is considered that the compounds of the present claim 52 represent a selection from the compounds of formula I-g of Heartlein et al. 
Heartlein et al. also teach liposomes comprising the compounds of formula I-g and one or more non-cationic lipids, cholesterol-based lipids, and/or one or more PEG-modified lipids, see page 234.
The compounds of Heartlein et al. and Dong et al. are useful in compositions additionally comprising an agent such as a polynucleotide (e.g. an RNA) for delivering the said agent to a subject or cell thereby treating and/or preventing a range of diseases (cf. Heartlein et al.: pages 186-194, table 4, and Dong et al.: page145, paragraph [00440] - page 152, paragraph [00453]).
Heartlein et al. does not specifically teach 3,6-(4-(aminobutyl)-2,5-piperazinedione
compounds with four substituent groups selected from C6-40 alkenyl it is considered compounds of the present claim 1 may be regarded as representing a selection from the compounds of formula 1-g of Heartlein et al.
Again, as Dong et al. does not specifically disclose 3,6-(4-(aminobutyl)-2,5-piperazinedione compounds having four 2-hydroxy-C8-42 alkenyl groups attached to the two terminal nitrogen atoms, it is considered that the compounds of the present claim 1 may also be regarded as representing a selection from the compounds of formula (III) (or formula III-c3) of Dong et al.
Dong et al. further teaches wherein the compounds of their invention are obtained by reacting a terminal or internal amino group with expoxides, acrylates or aldehydes bearing lipophilic head groups, see abstract. 
Additionally, the teachings of the cited references do not explicitly prefer wherein the RL moieties are C6-C40 alkenyl comprising only cis double bonds as recited in instant claims 52-71.
Such a selection from either Heartlein et al. or Dong et al., however, is only considered to be novel if the compounds selected possess some (unexpected) advantageous properties with respect to the range of compounds they are selected from.  Absent evidence of unexpected properties associated with the full scope of the claimed compounds, the instantly claimed compounds are considered obvious species of the prior art genus of compounds disclosed in the Heartlein et al. and Dong et al. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,201,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims represent an obvious variation of the issued claims.  
34.	The compositions of the instant claims represent a species of the compounds of formula I recited in the issued claims.  Instant claim 1 differs from issued claim 1 to the extent that the issued claim 1 is not limited to wherein the composition comprises a polynucleotide, Pegylated lipid, phospholipid, and cholesterol.  However, all of the additional components are recited in the independent claims of the issued US Patent.
35.	 Absent evidence of unexpected results associated with the species of compounds recited in the instant claims, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to select various substitutions from the broader genus of compounds recited in the issued claims to arrive at the claimed invention.
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9629804.
The compositions of the instant claims represent a species of the compounds of formula I-c recited in the issued claims.  Absent evidence of unexpected results associated with the species of compounds recited in the instant claims, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to select various substitutions from the broader genus of compounds recited in the issued claims to arrive at the claimed invention. 
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of US Patent No. 9512073.
The compositions of the instant claims represent a species of the compounds of formula III recited in the issued claims.  Absent evidence of unexpected results associated with the species of compounds recited in the instant claims, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to select various substitutions from the broader genus of compounds recited in the issued claims to arrive at the claimed invention. 
Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of US Patent No. US-10695444.
The compositions of the instant claims represent a species of the compounds of formula I recited in the issued claims.  Instant claim 1 differs from issued claim 1 to the extent that the issued claim 1 is not limited to wherein the composition comprises a polynucleotide, Pegylated lipid, phospholipid, and cholesterol.  However, all of the additional components are recited in the independent claims of the issued US Patent.
 Absent evidence of unexpected results associated with the species of compounds recited in the instant claims, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant application to select various substitutions from the broader genus of compounds recited in the issued claims to arrive at the claimed invention.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633